Citation Nr: 0920793	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  01-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected left thumb disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 
1974.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 2000 rating decision 
from the RO which denied the Veteran's claim for a rating in 
excess of 10 percent for the service-connected left thumb 
disability.  

A September 2004 brief to the United States Court of Appeals 
for Veterans Claims (Court), raised assertions that an 
increased rating was warranted for his service-connected 
right thumb disability and that an earlier effective date was 
warranted for his service-connected carpal tunnel syndrome.  

The Board observes that neither claim has been certified to 
the Board on appeal or developed for the purpose of appellate 
review.  As such, they are referred to the RO for appropriate 
action.  

The Board also notes that the Veteran's attorney, as part of 
a September 2005 "Brief of Appellant" to the Court, 
essentially raised the issue of special monthly compensation 
(SMC) for the loss of use of both of the Veteran's hands.  
See page 13.  

While the RO, as part of a March 2009 Supplemental Statement 
of the Case (SSOC), indicated that SMC benefits were not 
warranted for the Veteran's service-connected left thumb 
disability, the for SMC based on loss of use of both hands 
has yet to be addressed.  This matter is therefore also 
referred to the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran is currently assigned a 10 percent evaluation for 
his service-connected left thumb disability under Diagnostic 
Codes (Codes) 5010-5224.  38 C.F.R. § 4.71a.  

As the Board informed the Veteran in its June 2004 decision, 
prior to August 26, 2002, the criteria evaluating limitation 
of motion was Diagnostic Code 5224, providing for ankylosis 
of the thumb.  Under Code 5224, a 10 percent evaluation was 
warranted when the ankylosis of the major or minor thumb is 
favorable and a 20 percent evaluation was warranted when the 
ankylosis of the major or minor thumb is unfavorable.  38 
C.F.R. § 4.71a, Code 5224 (2002).  

The Veteran was also informed in June 2004 that, effective on 
August 26, 2002, during the pendency of this appeal, the VA 
Rating Schedule was amended with regard to the rating of 
ankylosis and limitation of motion of the fingers and thumb.  
67 Fed. Reg. 48,784 (July 26, 2002).  

Under the amended version of 38 C.F.R. § 4.71a, the criteria 
of Code 5224 remain unchanged.  

The Board mentioned, however, that Diagnostic Code 5228 
specifically contemplates limitation of motion of the thumb.  
Under these criteria, for a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, a 20 percent is warranted 
for both the major and minor thumb.  A gap of one to two 
inches (2.5 to 5.1 cm.) between thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, warrants a 
10 percent evaluation for both the major and minor thumb.  A 
gap of less than one inch (2.5 cm.) between the thumb pad and 
the fingers, with the attempting to oppose the fingers, 
warrants a noncompensable evaluation.  

The Board also notes that when evaluating disabilities rated 
on the basis of limitation of motion, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Veteran was recently afforded a VA hand, thumb and finger 
examination in January 2009.  He complained of having a sharp 
burning pain in the area of the thenar eminence of the left 
thumb.  Grasping elicited increased discomfort.  The Veteran 
also complained of having grip weakness, but denied flare-
ups.  

The examination observed a full range of motion of all joints 
of the left hand including the thumb.  No complaints of pain 
were observed with range of motion of the CMC (carpal 
metacarpal), IP (interphangeal), or DIP (distal 
interphangeal) joints of the left thumb.  Significantly, the 
examiner did not report limitation of motion findings 
concerning the left thumb to facilitate rating under 
Diagnostic Code 5228.  

The Board concludes that the medical evidence on file, the 
most recent of which is dated in January 2009, is 
insufficient to determine whether a rating in excess of 10 
percent is currently warranted for the Veteran's left thumb 
under Code 5228.  VA has the authority to schedule an 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the exact nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2008).  

Additionally, as this matter is being remanded, the RO should 
take the opportunity to ensure that all duties to notify and 
assist are fulfilled.  Specifically, the Veteran should be 
provided notice consistent with the recent decision (and 
pertinent included findings) issued by the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should provide the Veteran 
notice in accordance with the recent 
decision (and pertinent included 
findings) issued by the Court in Vazquez-
Flores.  

2.  The RO should schedule the Veteran 
for an examination in order to determine 
the full extent of the service-connected 
left thumb disability.  The claims folder 
and a copy of this Remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Based on examination 
findings and a review of the claims 
folder, the examiner should specifically 
express an opinion as to:

*	Whether the left thumb is productive 
of favorable or unfavorable 
ankylosis?

*	Whether the function of the left 
hand, such as grasping or 
manipulating, would be equally well 
severed by an amputation stump with 
prosthesis?  If so, the examiner 
must identify the potential 
amputation site.  

*	Whether the Veteran's left thumb 
disability is productive of a gap 
between the thumb pad and the 
fingers, with the thumb attempting 
to oppose the fingers, and state the 
distance of any such gap?  

*	Also, the examiner should comment on 
any additional functional loss due 
to pain, weakness, excess 
fatigability, or incoordination, or 
additional functional loss on 
repetitive use, and express any such 
additional functional loss.

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions should be set forth.  
The report of the examination should be 
associated with the claims folder.  

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the above has been completed, 
as well as any additional indicated 
development, VA must readjudicate the 
issue currently on appeal based on all 
relevant evidence on file, to include any 
additional evidence added as a result of 
this remand.  The RO should consider all 
potentially applicable diagnostic codes.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with an 
SSOC and must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



